January 6, 2021

DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-15, 18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (U.S. Patent Application Publication No. 2018/0352959 A1) in view of Garner (U.S. Patent Application Publication No. 2021/0007499 A1).

    PNG
    media_image1.png
    255
    404
    media_image1.png
    Greyscale

As for Claims 1, 11, and 21, Zhang teaches the structure substantially as claimed including a chair assembly, comprises: a seat portion 11, a lumbar support portion (not labeled but shown in Fig. 3A), an upper back support portion (not labeled but shown in Fig. 3A), and a neck support portion 12, wherein: the lumbar support portion is situated beneath the upper back support portion and above the seat portion; the lumbar support portion includes an attachment structure; the attachment structure comprises a rim structure that extends from a rear surface of the lumbar support section, the rim structure surrounding a perimeter of the lumbar support portion, an electronic assembly (See Figures 8A-8B) comprising a housing that includes one or more electronic components (see paragraph [0072] where it reads “The computer program can be stored in a non-transitory computer usable storage medium functionally coupled to the control module, such as a memory device of a wireless, such as an iPhone, a laptop computer, an iPad or a note pad device. The computer program can be packaged as an App that can be installed and operated in a digital device, such as a wireless phone, an iPhone, an iPad, a notebook computer, or any suitable wired or wireless digital devices. The App can have a graphic user interface.”) and paragraph [0073] where it reads “a wireless device any other programmable device with a touch screen. On the touch screen, a schematic diagram of the chair system (109) can be 110), a touch controller for seat back (111), one or more touch controllers for the upper and lower areas of seat back (112), a pair of touch controllers for arm rests (113), a touch controller for seat bottom (114), a touch controller for a seat bottom area (115), a touch controller for lighting (116), a touch controller for foot rest (117), and a touch controller for mobility module (118) (FIG. 8A). In one example, the touch controller for mobility module is displayed as an icon that can be expanded into a full-size controller upon touching. Each of the touch controllers can control corresponding movable parts or lighting devices to move in a suitable movement directions, turn on or off the corresponding devices, display current position of the movable parts, or a combination thereof.”), the electronic assembly includes one or more power sources; the one or more power sources are configured to power the one or more electronic components included in the housing of the electronic assembly; and the one or more electronic components at least include a heating component and a massage component (see paragraph [0037] where it reads “The seat back can have a seat back upper area (10a) and a seat back lower area (10b). The seat back can comprise multiple seat back devices and movable parts configured in the upper area, the lower area or a combination thereof. Each of the multiple devices and movable parts can be operated independently and controlled by the control module. The seat back devices and movable parts for the upper area and the lower area are independently selected from a thermal device for producing heat, a vibration device, a massage device, a sonication device for producing sonic waves, a magnetic device for producing magnetic fields, a light emitting device for producing lights at a specific range of visible or invisible light wavelengths, or a combination thereof.”) Zhang teaches the structure substantially as claimed including that the cooling component includes one or more fan devices (See paragraph [0050] where it reads “The chair 75) (FIG. 2C) such as a retractable cover or an umbrella attached to the accessory frame or other parts of the seat system to provide protection to the person seated on the chair.”) but does not specify the structure of the fan devices.
Zhang does not teach forming a pocket around the lumbar support portion and that the electronic assembly is configured to be inserted into the pocket of the attachment structure and is removable from the attachment structure of the lumbar support portion.

    PNG
    media_image2.png
    214
    218
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    235
    126
    media_image3.png
    Greyscale

However, Garner teaches the concept of forming a pocket around the lumbar support portion and that the electronic assembly is configured to be inserted into the pocket of the attachment structure and is removable from the attachment structure of the lumbar support portion.  As for claims 5, 7, and 14 Garner teaches that the cooling component includes one or more fan devices; the one or more fan devices extend through a body of the electronic assembly; an intake portion for each of the one or more fan devices is situated on a first surface of the electronic assembly; 43 /51USA.603073065.1 /RCDDocket No.: 3006228.000001-UTIL an output portion for each of the one or more fan devices is situated on a second surface of the electronic assembly; and the first surface and the second surface are situated oppositely with respect to each other; a securing cover; the securing cover is attachable 
As for Claims 2 and 12, Zhang teaches that the lumbar support portion is configured to be dynamically adjustable in response to pressure being applied to the lumbar support portion; the lumbar support portion is situated in a first position when no pressure is applied to the lumbar support portion; and the lumbar support potion is configured to move or rotate to a second position when pressure is applied to the lumbar support portion.
As for Claims 3 and 13, Zhang teaches that a first edge of the rim structure is connected to the rear surface of the lumbar support portion; a second edge of the rim structure is situated a distance from the rear surface of the lumbar support portion; and the pocket is formed around the perimeter of the lumbar support portion between the second edge and the rear surface of the lumbar support portion.
As for Claim 4, Zhang teaches that the one or more electronic components included in the electronic assembly further comprises a cooling component (see paragraph [0092] where it reads “The App can also activate one or more treatment devices, when available, such as a heating or cooling pad positioned at the head rest fitting (12′) for a predetermined period of time based on the treatment schedule.”).
As for Claims 6 and 15, since the electronics are controlled at a location on the chair, it is inherent that Zhang teaches that the electronic assembly includes an input component for controlling the one or more electronic components included in the electronic assembly; and the input component includes one or more selectable buttons that are configured to: activate and deactivate the one or more power sources; activate and deactivate the heating component and the 
As for Claim 9, since the electronics are controlled at a location on the chair, it is inherent that Zhang teaches that the neck support portion includes a second attachment structure; the second attachment structure of the neck support portion is configured to receive a second electronic assembly; the second electronic assembly includes at least one second power source, and at least of: a second heating component, a second massage component, or a cooling component.
As for Claim 10, since the electronics are controlled at a location on the chair, it is inherent that Zhang teaches the upper back support portion includes a second attachment structure; the second attachment structure of the upper back support portion is configured to receive a second electronic assembly; the second electronic assembly includes at least one second power source, and at least of: a second heating component, a second massage component, or a cooling component.
As for Claim 18, Zhang teaches that both the lumbar support section and the neck support section include attachment structures that are configured to receive electronic assemblies.

Claims 8, 16-17, and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because it teaches structures and concepts similar to those of the present invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rodney B. White whose telephone number is (571)272-6863. The examiner can normally be reached 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R. Dunn can be reached on (571) 272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Rodney B White/            Primary Examiner, Art Unit 3636